82 N.Y.2d 683 (1993)
619 N.E.2d 405
601 N.Y.S.2d 468
The People of the State of New York, Respondent,
v.
Lillian Johnson, Also Known as Margaret Boykins, Appellant.
Court of Appeals of the State of New York.
Decided July 8, 1993.
Bruce A. Young, New York City, for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Lisa H. Blitman of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH concur.
*684MEMORANDUM.
The order of the Appellate Division should be affirmed.
*685Charged with participating in a confidence scheme, defendant pleaded guilty to second degree burglary (Penal Law § 140.25), attempted third degree grand larceny (id., §§ 110.00, 155.35) and second degree bail jumping (id., § 215.56) after admitting to having "knowingly entered or remained unlawfully in the dwelling of [the victim] with the intent to commit a crime [therein]." Defendant's present claim that her plea should be vacated because of a defective allocution was not preserved by a timely motion to withdraw her plea pursuant to CPL 220.60 (3) or a motion to vacate the judgment of conviction pursuant to CPL 440.10 (see, People v Mackey, 77 N.Y.2d 846; People v Lopez, 71 N.Y.2d 662) and, accordingly, may not be considered by this Court.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.